DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Valdivia
Claims 1-12, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Valdivia et al.(USPubN 2018/0095635; hereinafter Valdivia).
As per claim 1, Valdivia teaches an information output apparatus comprising: an acquisition unit that acquires detection information in which (i) a detection state of a predetermined reaction of a user when the user watches a video showing a predetermined space which is a virtual reality space or an augmented reality space and (ii) information indicating a playback position of the video are associated with each other(“receiving a gaze input from a gaze-tracking input device associated with a user, wherein the gaze input indicates a first focal point in a region of a rendered virtual space” in Abs, “the user may be able to use gaze inputs to view different regions of the images or videos by adjusting the focal point, as described herein” in Para.[0111], “the user may be presented with a timeline-scrubber element that may be used to navigate through the video, with a timeline corresponding to the timeline of the respective video and a movable scrubber.” in Para.[0118]); and 
an output unit that outputs (i) the video showing the predetermined space and (ii) the detection information indicating the detection state of the predetermined reaction for each playback position of the video in association with each other(“The user may be able to select the movable scrubber (e.g., using gaze inputs as described herein, “grabbing” and moving the scrubber by appropriately using a controller that corresponds to a rendering of the hand of the user, etc.) and move it to a different location on the timeline, and may thereby move to a different point in time in the video” in Para.[0118], Fig. 7A-7C, 8).
As per claim 2, Valdivia teaches wherein the output unit replays and displays the video on a display unit, and causes the display unit to display (i) information indicating the detection state of the predetermined reaction at each of the playback positions of the video and (ii) information indicating a current playback position of the video in association with each other(“The user may be able to select the movable scrubber (e.g., using gaze inputs as described herein, “grabbing” and moving the scrubber by appropriately using a controller that corresponds to a rendering of the hand of the user, etc.) and move it to a different location on the timeline, and may thereby move to a different point in time in the video … the user may select and move the movable scrubber 720 to the left or right to navigate backward or forward, respectively, in the video“ in Para.[0118]).
As per claim 3, Valdivia teaches wherein the output unit displays information indicating a playback position at which the predetermined reaction is detected using a display mode different from a display mode for information indicating a playback position at which the predetermined reaction is not detected, among the pieces of information indicating the playback position of the video(Para.[0118]).
As per claim 4, Valdivia teaches wherein the output unit causes the display unit to display one or more images corresponding to the playback position at which the predetermined reaction is detected among the plurality of images corresponding to the video(“the displayed frame in the movable scrubber 720 may correspond to the frame that exists at or around the time-point where the scrubber is positioned and may update as the scrubber is moved along the timeline” in Para.[0118], Fig. 7A-7C, 8).
As per claim 5, Valdivia teaches wherein the output unit displays, among a plurality of images that are different from the images included in the video, one or more images corresponding to an image of a playback position where the predetermined reaction in the video is detected(“the user may be presented with a “previous” button (e.g., to revert to a previous visual media item in a sequence), a “next” button (e.g., to proceed to the next visual media item in a sequence), a “forward” button (e.g., to speed up the playback), a “rewind” button (e.g., to slow down the playback), a closed-captioning button, or any other menu-option elements that may be suitable for visual media items.” in Para.[0118]).
As per claim 6, Valdivia teaches wherein the output unit accepts a selection of an image from among one or more images corresponding to one or more playback positions at which the predetermined reaction is detected, and displays an image similar to the selected image(Para.[0118]).
As per claim 7, Valdivia teaches wherein the output unit specifies a position of the user in the predetermined space when the predetermined reaction is detected, and displays information indicating the specified position on a map showing the predetermined space(“the user may be able to use gaze inputs to navigate menus of content generally (e.g., a newsfeed interface of an online social network, web pages) in a manner similar to that described with respect to menus of image and/or video content. As another example and not by way of limitation, the user may be able to navigate through pages of a book. As another example and not by way of limitation, the user may be able to navigate through a map” in Para.[0122]).
As per claim 8, Valdivia teaches wherein the acquisition unit acquires the detection information corresponding to each of a plurality of the users, and the output unit outputs (i) information indicating the predetermined space and (ii.) detection information corresponding to each of the plurality of users acquired by the acquisition unit, in association with each other(“Social-networking system 160 may provide users of the online social network the ability to communicate and interact with other users. In particular embodiments, users may join the online social network via social-networking system 160 and then add connections (e.g., relationships) to a number of other users of social-networking system 160 to whom they want to be connected. Herein, the term “friend” may refer to any other user of social-networking system 160 with whom a user has formed a connection, association, or relationship via social-networking system 160” in Para.[0080], “social-networking system 160 may provide users with the ability to take actions on various types of items or objects, supported by social-networking system 160. As an example and not by way of limitation, the items and objects may include groups or social networks to which users of social-networking system 160 may belong, events or calendar entries in which a user might be interested, computer-based applications that a user may use, transactions that allow users to buy or sell items via the service, interactions with advertisements that a user may perform, or other suitable items or objects. A user may interact with anything that is capable of being represented in social-networking system 160 or by an external system of third-party system 170, which is separate from social-networking system 160 and coupled to social-networking system 160 via a network 110” in Para.[0081]).
As per claim 9, Valdivia teaches wherein the output unit accepts a selection of at least one of a plurality of the users, and outputs (i) information indicating the predetermined space and (ii) detection information corresponding to the selected user, in association with each other(Para.[0080], [0081], “a first user may indicate that a second user is a “friend” of the first user. In response to this indication, social-networking system 160 may send a “friend request” to the second user. If the second user confirms the “friend request,” social-networking system 160 may create an edge 206 connecting the first user's user node 202 to the second user's user node 202 in social graph 200 and store edge 206 as social-graph information in one or more of data stores 164” in Para.[0092]).
As per claim 10, Valdivia teaches wherein the acquisition unit acquires prediction information indicating a playback position of the video where the predetermined reaction is predicted to be detected when the user watches the video showing the predetermined space, and, the output unit causes a display unit to display the detection information acquired by the acquisition unit and the predicted information(Para.[0118]).
As per claim 11, Valdivia teaches wherein the acquisition unit acquires first detection information, which is the detection information when the user views a first predetermined space, and second detection information, which is the detection information when the user views a second predetermined space, and the output unit causes a display unit to display the first detection information and the second detection information acquired by the acquisition unit(Para.[0118]).
As per claim 12, Valdivia teaches further comprising a storage unit that stores information indicating the user's emotions corresponding to a plurality of detecting patterns of the predetermined reaction, wherein the output unit outputs information indicating the user's emotions corresponding to detecting patterns included in the detection information(“users may be able to further express themselves by causing their avatars to emote using “avatar emojis,” which may be characterized as particular pre-defined poses, gestures, or other displays associated with an avatar that may correspond to particular emotions or concepts. Conveying emotions using avatar emojis may assist in communication among users and/or may make avatars appear more realistic or natural (e.g., in conversation, in a video). In particular embodiments, a user may cause an avatar (e.g., the user's own avatar) to perform an avatar emoji by submitting a trigger input (e.g., by performing a gesture with the user's hands or feet, by pressing a button in the virtual world or on a controller in the real world, by a voice command)” in Para.[0184], “processor 5602 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 5604, or storage 5606; decode and execute them; and then write one or more results to an internal register, an internal cache, memory 5604, or storage 5606” in Para.[0225]).
As per claim 15, Valdivia teaches wherein the acquisition unit acquires detection information indicating a detection state of a looking-around motion, which is a motion in which the user looks around the predetermined space, as the detection information indicating the detection state of the predetermined reaction(“The user may be able to navigate among different pages of visual media items using gaze inputs (e.g., looking to the right, left, top, or bottom to prompt the display of a different page that includes a different set of visual media items)” in Para.[0114]).
As per claim 16, Valdivia teaches wherein the acquisition unit acquires the detection information indicating the detection state of the looking-around motion which is (i) a head-swinging motion in which the user swings the head in a predetermined direction when the user views the predetermined space or (ii) the user's line-of-sight movement having a predetermined pattern when the user views the predetermined space(Para.[0114]).
As per claim 17, Valdivia teaches wherein the acquisition unit acquires detection information indicating a detection state of a gazing motion, which is an act of the user gazing at the predetermined space for a predetermined time or more, as the detection information indicating the detection state of the predetermined reaction(Para.[0114]).
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
As per claim 20, Valdivia teaches a design support system comprising: a display apparatus worn by a user; and an information output apparatus, wherein the display apparatus has a display unit(Fig. 3A) and the other limitations in the claim 20 has been discussed in the rejection claim 1 and rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Valdivia in view of Osterhout
Claim 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et al.(USPubN 2018/0095635; hereinafter Valdivia) in view of Osterhout et al.(USPubN 2015/0309316; hereinafter Osterhout).
As per claim 13, Valdivia teaches all of limitation of claim 1. 
Valdivia is silent about wherein the acquisition unit causes the storage unit to store, in association with each other, (i) result information, in which information indicating each of a plurality of the predetermined spaces and the acquired detection information are associated with each other, and (ii) information indicating whether or not to release the result information to the public, and the output unit outputs the result information to a terminal upon accepting, from the terminal, an acquisition request for the result information to be released, the acquisition request being stored in the storage unit.
Osterhout teaches wherein the acquisition unit causes the storage unit to store, in association with each other, (i) result information, in which information indicating each of a plurality of the predetermined spaces and the acquired detection information are associated with each other, and (ii) information indicating whether or not to release the result information to the public, and the output unit outputs the result information to a terminal upon accepting, from the terminal, an acquisition request for the result information to be released, the acquisition request being stored in the storage unit(“an interactive head-mounted eyepiece may include an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content, wherein the eyepiece may further include an event and user action capture device control of external applications. A payment application may connect an external payment system to the eyepiece, an inertial movement tracking device may detect a finger motion as input, and an email application may detect an email reception as an event, wherein when the email reception is detected, a navigable list of bills to pay may be displayed and the user may be enabled to convey the information from the email through the payment application to the external payment system for paying the bill, wherein the navigable list may accept finger motions captured by the inertial movement tracking device as input” in Para.[0088], “control aspects of the eyepiece may include combinations of using external devices to be controlled plus feedback to a soldier related to external devices and applications, such as an external payment system plus feedback from the system. The soldier may have access to a military managed payment system, and where that system provides feedback to the soldier (e.g. receipts, account balance, account activity, and the like). For instance, the soldier may make payments to a vendor via the eyepiece where the eyepiece and external payment system exchange data, authorization, funds, and the like, and the payment system provides feedback data to the soldier. In embodiments, other useful external devices to be controlled, feedback related to external devices and/or external applications, and the like, as described herein, may also be applied” in Para.[0829]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Valdivia with the above teachings of Osterhout in order to enhance user experience of an augmented reality eyepiece with payment system.
As per claim 14, Valdivia and Osterhout teach all of limitation of claim 13. 
Valdivia is silent about further comprising a charging unit that charges the user of the terminal for outputting of the result information.
Osterhout teaches further comprising a charging unit that charges the user of the terminal for outputting of the result information(Para.[0088], [0829]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Valdivia with the above teachings of Osterhout in order to enhance user experience of an augmented reality eyepiece with electroencephalogram.
As per claim 18, Valdivia teaches all of limitation of claim 1. 
Valdivia is silent about wherein the acquisition unit acquires detection information indicating a detection state of an electroencephalogram of the user when the user views the predetermined space, as detection information indicating a detection state of the predetermined reaction.
Osterhout teaches wherein the acquisition unit acquires detection information indicating a detection state of an electroencephalogram of the user when the user views the predetermined space, as detection information indicating a detection state of the predetermined reaction(“an indication related to the wearer's immediate environment (e.g. the eyepiece has detected something in the wearer's field of view that may have some interest to the wearer, and to which the indication draws the wearer's attention), and the like. In another instance, the eyepiece may provide indicators to the wearer through a brain activity monitoring interface, where electrical signals within the brain fire before a person realizes they've recognized an image. For instance, the brain activity-monitoring interface may include electroencephalogram (EEG) sensors (or the like) to monitor brain activity as the wearer is viewing the current environment. When the eyepiece, through the brain activity-monitoring interface, senses that the wearer has become ‘aware’ of an element of the surrounding environment, the eyepiece may provide conscious level feedback to the wearer to make the wearer more aware of the element” in Para.[0456]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Valdivia with the above teachings of Osterhout in order to enhance accuracy of detection of user indication with electroencephalogram.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484